                                                                                         FILED
                                                                                2019 Dec-12 PM 03:30
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION


MANDY POWRZANAS,              }
                              }
     Plaintiff,               }
                              }
v.                            }               Case No.: 2:18-CV-1931-MHH
                              }
JONES UTILITY AND             }
CONTRACTING CO., RICHARD      }
D. JONES, and PATRICIA JONES, }

       Defendants.


                     MEMORANDUM OPINION AND ORDER

      In her first amended complaint, Ms. Powrzanas asserts eight claims against

Jones Utility, Richard Jones, and Patricia Jones, including claims for retaliation

under the Americans with Disabilities Act of 1990, 42 U.S.C. § 12203, and

conspiracy to interfere with civil rights under 28 U.S.C. § 1985(2). The remaining

six claims arise under Alabama law. (Doc. 12). This action is before the Court on

the defendants’ motions to dismiss. (Docs. 14, 17). Consistent with the discussion

during the October 22, 2019 telephone conference in this matter, the Court grants

the motions.

      Ms. Powrzanas’s ADA retaliation claim is barred for failure to timely file her

EEOC charge. Ms. Powrzanas alleges that Jones Utility cancelled her COBRA
benefits without notice in February 2017. (Doc. 12, p. 16, ¶ 80). To file suit based

on this alleged conduct, Ms. Powrzanas had to exhaust her administrative remedy

by filing a charge with the EEOC within 180 days of the date on which the alleged

unlawful employment practice occurred. Maynard v. Pneumatic Products Co., 256

F.3d 1259, 1262 (11th Cir. 2001); see also Price v. M&H Valve Co., 177 Fed. Appx.

1, 9 (11th Cir. 2006). Ms. Powrzanas filed an EEOC charge for the alleged

retaliation on February 15, 2018, well beyond the 180-day deadline. (Doc. 12, p. 4,

¶¶ 14-15). Consequently, Ms. Powrzanas is procedurally barred from asserting her

ADA retaliation claim.1

       Res judicata bars Ms. Powrzanas’s alternative theory of retaliation. She

alleges that Jones Utility filed a state court lawsuit against her because she filed a

federal lawsuit against Jones Utility. (Doc. 12, pp. 15-16, ¶ 81). Ms. Powrzanas

raised this claim in her original lawsuit against Jones Utility. Judge Putnam reached

the merits of that claim and dismissed it with prejudice under Rule 12(b)(6).

Powrzanas v. Jones Utility, 2:17-cv-00975-TMP, Doc. 71, pp. 9-11. Judge Putnam

determined that “the defendant did not file its complaint to dissuade the plaintiff

from filing her EEOC charge or from filing her complaint after receiving her right


1
  Though not discussed during the October 22, 2019 conference, Ms. Powrzanas also alleges as
retaliatory acts certain “direct and indirect threats” made by Mr. Jones. (Doc. 12, p. 15, ¶ 79).
According to the complaint, Mr. Jones made threats of violence in December 2016, (Doc. 12, pp.
6-7, ¶¶ 27-32), and threatened a “potential lawsuit” in November 2016, (Doc. 12, p. 5, ¶ 26).
Because these allegations were not filed with the EEOC until February 15, 2018, the retaliation
claim insofar as it is based on these incidents also is time-barred.
to sue letter.” Powrzanas v. Jones Utility, 2:17-cv-00975-TMP, Doc. 71, p. 11. The

doctrine of res judicata bars a party from relitigating claims against the same

defendant when a prior court of competent jurisdiction already has entered a final

judgment on the merits. Citibank, N.A. v. Data Lease Financial Corp., 904 F.2d

1498, 1501 (11th Cir. 1990). Because Judge Putnam has dismissed this retaliation

claim on the merits, this Court must dismiss the claim as well.

      For a similar reason, the Court dismisses Ms. Powrzanas’s § 1985 conspiracy

claim. Ms. Powrzanas alleges that Mr. and Mrs. Jones conspired to prevent her from

proceeding with her lawsuit by following her on the highway. (Doc. 12, p. 17, ¶ 86).

Ms. Powrzanas twice sought a restraining order from Judge Putnam on the basis of

this allegation. In both instances, Judge Putnam conducted an evidentiary hearing

wherein he heard the testimony of several witnesses, including Ms. Powrzanas and

Mr. Jones. In an order denying the first motion, Judge Putnam found:

     Other than what appears to [be] a coincidental meeting on a public
     street being traveled by both parties, there is no evidence that Mr. Jones
     attempted to intimidate or threaten the plaintiff in almost two years.
     They both admit that there have been no communications between them
     for almost two years. There simply is no basis for finding that the
     coincidental meeting on Highway 31 in Gardendale was anything but a
     coincidence, not an intended effort to intimidate or threaten the
     plaintiff.
Powrzanas v. Jones Utility, 2:17-cv-00975-TMP, Doc. 52, pp. 7-8. Following the

second evidentiary hearing, Judge Putnam again found no evidence that Mr. Jones

attempted to intimidate or threaten the plaintiff. Powrzanas v. Jones Utility, 2:17-cv-
00975-TMP, Doc. 125, p. 7. Though Judge Putnam was asked to make a factual

determination based on a different legal standard, Ms. Powrzanas’s request for a

restraining order from Judge Putnam raised the same factual issue that she now asks

this Court to decide. Ms. Powrzanas may not relitigate Judge Putnam’s factual

finding in this action. See Baloco v. Drummond Co., 767 F.3d 1229, 1251 (11th Cir.

2014) (“Issue preclusion bars relitigation of an issue of fact or law that has been

decided in a prior suit.”).

      Having dismissed the federal claims, the Court declines to address the merits

of the state law claims. Pursuant to 28 U.S.C. § 1367(c), the Court dismisses those

claims, found in Counts III-VIII, without prejudice. If she wishes, Ms. Powrzanas

may pursue those claims in state court. 28 U.S.C. § 1367(d).



      DONE and ORDERED this December 12, 2019.


                                   _________________________________
                                   MADELINE HUGHES HAIKALA
                                   UNITED STATES DISTRICT JUDGE
